Title: From Thomas Jefferson to Jacob Abbot Cummings, 25 October 1824
From: Jefferson, Thomas
To: Cummings, Jacob Abbot,Hilliard, William


Messrs Cummings, Hilliard & co.
Monticello
Oct. 25. 24.
In the catalogue you were so kind as to send me some time ago of your books on hand, was named Walton’s Biblia Polyglotta London edition 1657. 6. v. fol with Castell’s Lexacon Heptagllotton Lond. 1669. 2. vol. fol. price of both books 85.D. ‘well bound and in excellent order.’ if these books are unsold I will take them for the Univty of Virginia. on a line of information from you that they are still on hand, I will have that sum immediately remitted to you, and request you to have the  books well packed in a tight box & Addressed to me to the care of B. Peyton at Richmond and sent by some vessel bound to that place. freight will be paid there on delivery. you will be so good as to add packing & shipping charges in your notice to me, and to accept my respectful salutns.Th:J